Citation Nr: 1505533	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-04 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1972.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and July 2011 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal.  The Veteran filed Notices of Disagreement (NODs) in March 2011 and August 2011.  The RO issued a Statement of the Case (SOC) in December 2011.  In January 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.  The RO in Huntington, West Virginia, currently has jurisdiction over the appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing in May 2012.  A copy of the hearing transcript has been associated with the claims file.  

In May 2014, these issues were remanded for further development, to include obtaining outstanding treatment records from VA and Social Security Administration (SSA).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.






FINDINGS OF FACT

1.  Service in the Republic of Vietnam is not shown; however, the evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service at Udorn, Air Base in Thailand.

2.  The Veteran's currently diagnosed Type II diabetes mellitus and Parkinson's disease are presumed incurred as a result of herbicide exposure.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for Type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for Parkinson's disease are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, a detailed discussion regarding how VA satisfied its duties to notify and to assist pursuant to the VCAA is not required. See 38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.

Relevant Law and Regulations; and Analysis

The Veteran seeks service connection based, primarily, on herbicide (Agent Orange) exposure on active duty in Thailand during the Vietnam era.  
Service connection may be granted for certain diseases, including Type II diabetes mellitus and Parkinson's disease, based on herbicide exposure during service in the Vietnam era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Exposure to Agent Orange has been noted to have occurred in various places, including Thailand as well as Vietnam.  The VA has determined that U.S. Air Force Veterans who served on Royal Thai Air Force (RTAF) bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides. See http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.  Additionally, that website lists a recently declassified 1973 Department of Defense (DoD) report that contains evidence of significant use of herbicides on the fenced-in perimeters of military bases in Thailand. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran contends that service connection for Type II diabetes mellitus and Parkinson's disease is warranted based upon Agent Orange exposure during active service.  Indeed, he contends that he daily worked on aircraft that was very near to the air base perimeter.  As above, Type II diabetes mellitus and Parkinson's disease are among the diseases listed for which service connection may be granted based upon herbicide exposure.  The Veteran has current diagnoses of diabetes mellitus and Parkinson's disease.  Indeed a June 2010 VA treatment record documents definitive diagnoses of diabetes with an onset in 2000 and Parkinson's disease with an onset in 2007.  As such, the central issue in this case is whether the evidence reflects exposure to herbicides during active service. 

The Board finds that, resolving all reasonable doubt in favor of the Veteran, the evidence reflects that he was exposed to herbicides while on active duty.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).

The records show that the Veteran served in the Air Force as an aircraft weapons mechanic in Thailand at Udorn RTAFB from October 1970 to August 1971.  His DD Form 214 shows that he was awarded the National Defense Service Medal, the Air Force Good Conduct Medal, the Vietnam Service Medal, and the Republic of Vietnam Campaign Medal.  In September 2010, the National Personnel Records Center (NPRC) indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  While these records do not indicate any service within the borders of Vietnam, and the Veteran has not contended as such, the Board has considered whether the Veteran was exposed to herbicides while stationed in Thailand.

In so doing, the Board notes that VA's Compensation & Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  Specifically, if the Veteran served in the U.S. Air Force in Thailand during the Vietnam era at certain Royal Thai Air Force Bases, including Udorn, as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then VA should concede herbicide exposure on a direct or facts found basis.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q. 

If herbicide exposure is not conceded on a facts-found basis, the M21-1MR directs additional development, to include placing a "Memorandum for the Record" in the file and sending a request to the U.S. Army & Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  Id.

On review, the claims folder contains a Memorandum for the Record regarding "Herbicide use in Thailand during the Vietnam Era."  The memorandum indicates that Compensation and Pension Service reviewed a listing of herbicide use and test sites outside Vietnam provided by the Department of Defense (DoD) and a series of DoD monographs describing the use, testing, and storage of herbicides at various foreign and domestic locations.  It was noted that limited testing of tactical herbicides was conducted in Thailand from April through September 1964. Specifically, the location was the Pranburi Military Reservation Center, Thailand. This location was not near any US military installations or Royal Thai Air Force Base.  Tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  Other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  Additionally, they reviewed the Project CHECO (Contemporary Historical Examination of Current Operations) Southeast Asia Report: Base Defense in Thailand.  While the CHECO Report did not note the use of tactical herbicides on bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  If a Veteran's MOS (military occupational specialty) was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  There were, however, no records to show that the same tactical herbicides used in Vietnam were used in Thailand.

In September 2010 and June 2011, the JSRRC coordinator issued a formal finding of a lack of information required to corroborate exposure to herbicides while serving in Thailand during the Vietnam era to send to JSRRC and/or the Marine Corps or National Archives and Records Administration. 

The Board acknowledges the development conducted by the RO and has considered the negative evidence as set forth above.  However, the evidence shows that the Veteran served in the Air Force and was stationed at Udorn, Air Force Base in Thailand during the Vietnam era.  Although the Veteran was not a security policeman or a dog handler, as noted by the Veteran's representative during the May 2012 Board hearing, page 73 of the CHECO Report shows that the perimeter of Udorn Air Force Base was "very close to the aircraft at several points."  Moreover, the Veteran's military duties appear to have involved extensive work with aircraft as a weapons mechanic and it seems reasonable to believe that he spent time working on the flight line and at or near the perimeter of the air base.

On review, the Board finds that the evidence is at least in equipoise as to whether or not the Veteran was exposed to herbicides while stationed in Thailand and he currently has Type II diabetes mellitus and Parkinson's disease.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for these disabilities is warranted.


ORDER

Service connection for Type II diabetes mellitus, to include as due to in-service herbicide exposure, is granted.

Service connection for Parkinson's disease, to include as due to in-service herbicide exposure, is granted.



____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


